 In the Matter of S.KARPEN&BROS.andUNITED FURNITUREWORKERSOF AMERICA,LOCALNo. 576, C. I. O.Case No. R-1310SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 19, 1939On September 22, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Second Direc-tion of Election in the above-entitled case.'The Second Direction ofElection provided that an election by secret ballot be conducted amongall the employees in the spring, mattress, and upholstering depart-ments of S. Karpen & Bros., Huntington Park, California, who wereeligible to vote in the election of August 24, 1939, which was heldpursuant to a Decision and Direction of Elections in the above-entitled case,2 excluding those who had since quit or been discharged,to determine whether or not they desired to be represented by UnitedFurnitureWorkers of America, Local No. 576 for the purposes ofcollective bargaining.Pursuant to the Second Direction of Election, an election by secretballotwas conducted on October 5, 1939, under the direction andsupervision of the Regional Director for the Twenty-first Region (LosAngeles, California).On October 6,1939, the Regional Director, act-ing pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, issued and duly served uponthe parties an Election Report on the election.No objections to theconduct of the ballot or to the Election Report have been filed by anyof the parties.As to the results of the secret ballot, the Regional Director reportedas follows :115 N.L. R. B. 594.214 N. L.R. B. 465.16 N. L. R. B., No. 27.195 196DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Total number eligible-------------------------------------652.Total number of ballots cast------------------------------ 593.Total number of valid ballots cast------------------------ 564.Total number of votes for United Furniture Workers ofAmerica, Local No. 576, C. I. 0--------------------------- 145.Total number of votes against United Furniture Workersof America, Local No. 576, C. I. 0------------------------- 426.Total number of challenged ballots------------------------27.Total number of blank ballots-----------------------------08.Total number of void ballots______________________________1In our Decision and Direction of Elections herein, we directedelections among the employees in the woodworking and finishing de-partments and in the trucking and shipping departments of theCompany in addition to the election among the employees in thespring, mattress, and upholstering departments.We reported in ourSupplemental Decision and Second Direction of Election that a major-ity of the employees in the woodworking and finishing departmentsand a majority of the employees in the trucking and shipping de-partments had cast their ballots for United Furniture Workers ofAmerica, Local 576.We withheld certification, nevertheless, pendingthe outcome of the run-off election among the employees in the spring,mattress, and upholstering departments, since we had said, "If Local576 should win two or three of the election units we shall combinethose units in which it has been successful and certify Local 576 asexclusive representative thereof."With the results of this run-offelection,we can now issue our certification of United FurnitureWorkers of America, Local No. 576 as the exclusive representativeof the employees of the company in its woodworking, finishing, truck-ing, and shipping departments.Upon the basis of the entire record in the case, the Board makes thefollowing :SUPPLEMENTAL FINDING OF FACTWe find that the employees in the woodworking, finishing, trucking,and shipping departments of S. Karpen & Bros., at its plant in Hunt-ington Park, California, excluding supervisory employees, constitutea unit appropriate for the purpose of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.SUPPLEMENTAL CONCLUSION OF LAWThe employees in the woodworking, finishing, trucking, and ship-ping, departments of S. Karpen & Bros., at its plant in HuntingtonPark, California, excluding supervisory employees, constitute a unit S.KARPEN & BROS.197appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the Board bySection 9 (c) of the National Labor Relations Act and pursuant toArticle III, Sections 8 and 9, of National Labor Relations Board Rulesand Regulations--Series 2,IT IS HEREBY CERTIFIEDthat United Furniture Workers of America,Local 576, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of the employees inthe woodworking, finishing, trucking, and shipping departments ofS.Karpen & Bros., at its plant in Huntington Park, California, ex-cluding supervisory employees as their representative for the pur-poses of collective bargaining and that, pursuant to Section 9 (a)of the National Labor Relations Act, United Furniture Workersof America, Local 576, affiliated with the Congress of IndustrialOrganizations, is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment.